Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147657 & (7)(10)                                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  MICHAEL PARTRICH and DEBRA                                                                                          Justices
  PARTRICH BLACK,
            Plaintiffs,
  v                                                                 SC: 147657
                                                                    AGC: 0379-12; 0380-12
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _____________________________________/

         By order of February 5, 2014, the Attorney Grievance Commission was directed to
  provide a supplemental response in support of its decision to close AGC File No.
  0379-12. On order of the Court, the response having been received, the complaint for
  superintending control is again considered, and relief is DENIED, because we are not
  persuaded that it should grant the requested relief. The motion to strike is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2014
         s0421
                                                                               Clerk